Name: 2013/562/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2011
 Type: Decision
 Subject Matter: budget;  European construction;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/180 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Police College for the financial year 2011 (2013/562/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2011, together with the Colleges replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) and repealing Decision 2000/820/JHA (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Commission Decision C(2011) 4680 of 30 June 2011 granting consent to a derogation requested by the European Police College from Regulation (EC, Euratom) No 2343/2002,  having regard to the report of the European Police College of 12 July 2010 on the Reimbursement of Private Expenditure (10/0257/KA),  having regard to the external audit commissioned by the European Police College (Contract Ref. No CEPOL/2010/001) on the reimbursement of private expenditure,  having regard to the final report on the five-year external evaluation of the European Police College (Contract Ref. No CEPOL/CT/2010/002),  having regard to the Annual Activity Report 2009 of the Directorate-General for Justice, Freedom and Security,  having regard to the fourth progress report of the European Police College on the implementation of its Multi-annual Action Plan (MAP) for 2010 2014,  having regard to the Court of Auditors report on the implementation of the European Police College MAP for 2010 2014,  having regard to the note of the Internal Audit Service (IAS) of 4 July 2011 (Ref. Ares (2011) 722479) on the third progress report on the implementation of the European Police College MAP for 2010 2014,  having regard to the report and annexes of the European Police College on the implementation of the European Parliaments resolution on 2009 Discharge: European Police College,  having regard to the report and annex of the European Police College on the application of its Procurement Manual for the period covering 1 July 2010 - 1 July 2011,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0064/2013), 1. Grants the Director of the European Police College discharge in respect of the implementation of the Colleges budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Police College, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 23. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 256, 1.10.2005, p. 63. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Police College for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Police College for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Police College for the financial year 2011, together with the Colleges replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (the Financial Regulation), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Decision 2005/681/JHA of 20 September 2005 establishing the European Police College (CEPOL) and repealing Decision 2000/820/JHA (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002, on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Commission Decision C(2011)4680 of 30 June 2011 granting consent to a derogation requested by the European Police College from Regulation (EC, Euratom) No 2343/2002,  having regard to the report of the European Police College of 12 July 2010 on the Reimbursement of Private Expenditure (10/0257/KA),  having regard to the external audit commissioned by the European Police College (Contract Ref. No CEPOL/2010/001) on the reimbursement of private expenditure,  having regard to the final report on the five-year external evaluation of the European Police College (Contract Ref. No CEPOL/CT/2010/002),  having regard to the Annual Activity Report 2009 of the Directorate-General Justice, Freedom and Security,  having regard to the fourth progress report of the European Police College on the implementation of its Multi-annual Action Plan (MAP) for 2010 2014,  having regard to the Court of Auditors report on the implementation of the European Police College MAP for 2010 2014,  having regard to the note of the Internal Audit Service (IAS) of 4 July 2011 (Ref. Ares (2011) 722479) on the third progress report on the implementation of the European Police College MAP for 2010 2014,  having regard to the report and annexes of the European Police College on the implementation of the European Parliaments resolution on 2009 Discharge: European Police College,  having regard to the report and annex of the European Police College on the application of its Procurement Manual for the period covering 1 July 2010 1 July 2011,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0064/2013), A. whereas the European Police College (the College), which is located in Bramshill, was established by Council Decision No 2000/820/JHA, which was repealed and replaced in 2005 by Council Decision 2005/681/JHA, B. whereas the College was set up in 2001 and, with effect from 1 January 2006, was transformed into a Community body within the meaning of Article 185 of the Financial Regulation, thus coming under the provisions of the Framework Financial Regulation for agencies, C. whereas the Court of Auditors, in its reports on the Colleges annual accounts for the financial years 2006, 2007 and 2009, qualified its opinion with regard to the legality and regularity of the underlying transactions on the grounds that the procurement procedures did not comply with the provisions of the Financial Regulation, D. whereas the Court of Auditors, in its report on the Colleges annual accounts for the financial year 2008, emphasised its opinion on the reliability of the accounts, without expressly qualifying it, and qualified its opinion on the legality and regularity of the underlying transactions, E. whereas in its decision of 7 October 2010, Parliament refused to grant the Director of the College discharge for implementation of the Colleges budget for the financial year 2008 (6), F. whereas in its Decision of 10 May 2011, Parliament decided to postpone its decision on granting the Director of the College discharge in respect of the implementation of its budget for 2009 (7) but then granted it in its decision of 25 October 2011 (8), G. whereas the Court of Auditors, in its report on the annual accounts of the College for the financial year 2010, stated, for the first time since the College became an agency, that it has obtained reasonable assurances that the annual accounts for the financial year 2008 are reliable and that the underlying transactions are legal and regular, H. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2011 are reliable and that the underlying transactions are legal and regular, I. whereas on 10 May 2012, Parliament granted the Director of the College discharge for implementation of the Colleges budget for the financial year 2010 (9), and in its resolution accompanying the discharge decision, inter alia:  encouraged the College to introduce a clear distinction between the different components of the Union contribution to the Colleges budget in its final annual accounts;  called on the College to take action in order to avoid a repeat of deficiencies which occurred in the preparation of individual budgets;  recalled that failure to meet cut-off dates is one of the main factors hindering sound financial management and asked the College to keep the discharge authority informed of the implementation of Decision 34/2010/GB;  called on the College to inform the discharge authority of the effective implementation of the Internal Audit Service (IAS) as a very important recommendation on the completion of the internal recording of mission expenses;  called on the College to update Parliament on the level of implementation of the new 16 Internal Control Standards (ICS) of the Commission which were adopted by the Governing Board of the College, replacing the former ICS, J. whereas by Decision C(2011)4680 of 30 June 2011, the Commission granted a derogation to the College from the provisions of Article 74b of Regulation (EC, Euratom) No 2343/2002, K. whereas the budget of the College for 2011 was EUR 8 341 000, compared to EUR 7 800 000 in 2010, which represents an increase of 6,93 %, L. whereas the contribution of the Union to the budget of the College for 2011 was EUR 8 341 000, M. whereas the balance for the outturn account for the College in 2011 was positive, totalling EUR 1 358 764,32, 1. Believes that common elements between the College and the European Police Office should be explored further, taking into account the results of the study issued by the College in 2011 (Contract Ref. No CEPOL/CT/2010/002); notes that the College is to leave its current premises in Bramshill (UK) in March 2014; requests that the Commission come up with a proposal for the relocation of the College to The Hague (NL), where the European Police Office is located, in order to share facilities and services and benefit from synergies, without jeopardising both agencies core tasks and autonomy, and present those proposals to Parliament and the Council; emphasises that a swift decision on the relocation of the College would diminish the uncertainty that might pose adverse effects on staff and recruitment procedures; Budgetary and financial management 2. Takes note that the College received its total budget of EUR 8 341 000 for 2011 from Directorate-General Home; 3. Acknowledges from the Colleges Final Financial Statements that financial management inefficiencies such as the use of payments on incorrect budget lines within chapters or titles took place in 2011; calls on the College to provide the discharge authority, as soon as possible, with further details on the issue, including the amounts and budget lines involved and the measures implemented in order to remedy the situation; Carryover appropriations 4. Notes from the Colleges annual activity report (AAR) 2011 that commitment appropriations were committed at a level of almost 100 % for Title I staff, while the payment appropriations were consumed to the level of 93,98 %; 5. Establishes from the AAR that commitment appropriations have been committed to the level of 99,93 % for Title II administrative expenditure, while the payment appropriations have been consumed up to 88,86 %; 6. Takes note from the AAR that for Title III operational expenditure, out of a total budget of EUR 4 063 000, 93,31 % of the appropriations were committed compared to 99,56 % in 2010 and that 55,98 % of payment appropriations were consumed compared to 45,20 % in 2010; 7. Acknowledges from the Court of Auditors report that appropriations amounting to EUR 1 772 523 (22 %) were carried over to 2012, of which EUR 208 813 relates to Title I, EUR 47 275 relates to Title II and EUR 1 516 435 relates to Title III; calls on the College to inform the discharge authority of the actions taken to address this deficiency as the high level of carryovers indicate shortcomings in budget planning and implementation and it is at odds with the budgetary principle of annuality; 8. Establishes from the Court of Auditors report that out of the appropriations carried over from 2010 amounting to EUR 2,5 million, EUR 0,7 million (27,5 %) were cancelled in 2011; calls on the College to inform the discharge authority of the actions taken to address this deficiency as the high level of cancellations indicate shortcomings in budget planning and implementation and it is at odds with the budgetary principle of annuality; 9. Notes from the AAR that 96,74 % of the commitment appropriations have been committed; notes, furthermore, that 75,21 % of the payment appropriations have been spent (EUR 6 273 389); Transfers 10. Takes note from the Court of Auditors report that in 2011, the College made 38 budgetary transfers amounting to EUR 1,8 million; is of the opinion that budget planning and budget implementation procedures should be further strengthened and calls on the College to inform the discharge authority of the actions taken to address that deficiency as it indicates weaknesses in budget planning and is at odds with the principle of specification; Procurement procedures 11. Establishes from the AAR that in 2011, efforts towards the improvement of the Colleges procurement continued and that overall 40 procurement procedures were completed in 2011 and one procurement procedure was on-going as of 31 December 2011; Internal audit 12. Establishes from the AAR (10) that the College took measures to streamline its internal control by adopting 16 internal control standards and recruiting an internal control officer in August 2011; welcomes the compliance assessment review regarding the degree of implementation of the 16 internal control standards, which was held in the fourth quarter of 2011 and which showed that, overall, the College was in compliance with the requirements of the internal control standards; 13. Acknowledges from the AAR that the Internal Audit Panel started to be functional in 2011; welcomes the three main audits undertaken by the College in 2011: two external audits carried out by the Court of Auditors and one internal audit carried out by the IAS of the Commission; Recruitment procedures 14. Notes from the Court of Auditors report that the College needs to improve the transparency of recruitment procedures; urges the College to inform the discharge authority of the actions taken by the College to address that deficiency; acknowledges from the College that the documentation standards and templates for each stage of recruitment procedures were revised in June 2012 to ensure better transparency and clarity in the documentation; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; encourages, therefore, the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 15. Notes that 10 recruitments were completed in 2011 and that at the end of that year, the College employed 23 of the 26 temporary agents anticipated in the establishment plan following the departure of one member of staff on 15 December 2011, previously there being only two vacant posts; notes, moreover, that the Colleges total staff of 38 is completed by five seconded national experts; Performance 16. Commends the Colleges efforts to improve its performance without a budget increase, and the results it has achieved; congratulates it, moreover, on responding comprehensively to Parliaments requirements and to the current budgetary challenges by radically reducing its governing costs; 17. Commends the Colleges efforts in streamlining and improving the efficiency of its governance, for example through the implementation of measures to disband committees and the reduction of the number of Governing Board meetings per year which should now focus essentially on policy and decision-making at a strategic and long-term level; 18. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (11) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 23. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 256, 1.10.2005, p. 63. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 320, 7.12.2010, p. 11. (7) OJ L 250, 27.9.2011, p. 260. (8) OJ L 313, 26.11.2011, p. 17. (9) OJ L 286, 17.10.2012, p. 156. (10) Annual Activity Report 2011, p. 14. (11) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).